DETAILED ACTION
Response to Amendment
Applicant’s amendments to the specification, drawings, and claims 1 and 10 have overcome every objection and 35 U.S.C. 112 rejection previously set forth against the specification and the recited claims in the Non-Final Office Action mailed 01/20/2022. The presentation of claim 17 is also acknowledged.
Election/Restrictions
Claims 1 and 13 are allowable. Claims 4 and 14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species I and II, as set forth in the Office action mailed on 10/25/2021, is hereby withdrawn and claims 4 and 14 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
4.	All arguments considered were filed 04/20/2022.
5.	Applicant’s arguments, see pgs. 12-13, with respect to objections to the drawings, specification, and claims have been fully considered and are persuasive.  The objections to the drawings, specifications, and claims have been withdrawn. 
6.	Applicant’s arguments, see pgs. 13-14, with respect to the 35 U.S.C. 112(b) rejections of claims 1-3, 5-12, and 16 have been fully considered and are persuasive.  The 112(b) rejections of claims 1-3, 5-12, and 16 have been withdrawn. 
7.	Applicant’s arguments, see pgs. 14-15, with respect to the 35 U.S.C. 102/103 rejections of claims 1-3, 5-7, and 11-13 have been fully considered and are persuasive.  The 102/103 rejections of claims 1-3, 5-7, and 11-13 have been withdrawn. 
EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tatyana Voloshchuk on 05/10/2022.
The application has been amended as follows: 
In claim 4 (line 4), “sup-port” has been amended to read --support--.
In claim 14 (line 3), “move from” has been amended to read --move the blocking element from--.
In claim 14 (line 4), “a transverse plane” has been amended to read --the transverse plane--.
In claim 14 (lines 5-7), “an insertion configuration and to increase the distance separating said orthogonal projections up to the insertion distance” has been amended to read --the cap insertion configuration, wherein a distance separating said orthogonal projections is increased up to the insertion distance--.
REASONS FOR ALLOWANCE
Claim(s) 1-17 is/are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Eaton (GB 2469671 A) discloses a removal member comprising a housing defined by a first support area and a second support area, the first support area being carried by a blocking element movable relative to the housing between a cap insertion configuration and a cap blocking configuration. However, Eaton fails to disclose wherein the blocking element moves from the cap insertion configuration to the cap blocking configuration under the action of a pushing element movable relative to the housing between a non-pressed position in which the blocking element is in the cap insertion configuration and a pressed position in which the blocking element is in the cap blocking configuration. The prior art of record, either alone or in combination, fails to disclose or render obvious a removal member comprising a housing defined by a first support area and a second support area, the first support area being carried by a blocking element movable relative to the housing between a cap insertion configuration and a cap blocking configuration, wherein the blocking element moves from the cap insertion configuration to the cap blocking configuration under the action of a pushing element movable relative to the housing between a non-pressed position in which the blocking element is in the cap insertion configuration and a pressed position in which the blocking element is in the cap blocking configuration.
Regarding claim 13, Eaton discloses a method for assembling a removal member, wherein the removal member comprises a housing defined by at least a first support area and a second support area, with the first support area being carried by a blocking element movable relative to the housing. However, Eaton fails to disclose wherein the blocking element moves from a cap insertion configuration to a cap blocking configuration via a pushing element, which is moved relative to the housing between a non-pressed position in which the blocking element is in the cap insertion configuration and a pressed position in which the blocking element is in the cap blocking configuration. The prior art of record, either alone or in combination, fails to disclose or render obvious a removal member comprising a housing defined by at least a first support area and a second support area, with the first support area being carried by a blocking element movable relative to the housing, wherein the blocking element moves from a cap insertion configuration to a cap blocking configuration via a pushing element, which is moved relative to the housing between a non-pressed position in which the blocking element is in the cap insertion configuration and a pressed position in which the blocking element is in the cap blocking configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783